DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 7/8/22.  Applicant amended claims 1, 2, 4-10, canceled claim 3 and new claims 11-22.  Therefore, claims 1, 2, 4-22 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it,in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specifications hall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 14 of the amendment filed on 7/8/22, the applicants added the claimed combination including “respective particle size differential”, is considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
The amendment filed 7/8/22 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-11, 15, 18- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (US 2018/0264446) in view of Patchett et al. (US 2005/0031514).
Regarding claims 1, 7, 10, 15, Burgess discloses a method for producing coated ceramic wall flow filters having at least two catalytically active zones (see par. [0012-0014]), the wall flow filter having a first end face, a second end face, and a length L and a porosity of 40% to 75% (see par. [0042]), the method comprising the following steps: 
(i) an excess of a first coating suspension is introduced into the first end face by applying a pressure difference via the wall flow filter (see par. [0111]); 
ii) with a pressure difference reversal (using compressed air and applying vacuum), an excess of the first coating suspension is removed from the wall flow filter (see par. [0111]),
iii) a second coating suspension without excess is introduced into the wall flow filter via the second end face by applying a pressure difference via the wall flow filter (see par. [0018, 0019]); and step ii) is carried out directly after step i) (see par. [0111]).
However, Burgess fails to disclose the filter having a porosity of at least 50% and a mean pore diameter of 5 -50 microns.
Patchett teaches a catalytically active wall flow filter having a porosity of from 50% to 75% and a mean pore diameter of 5 -50 microns (see par. [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Burgess by using a catalytically active wall flow filter having a porosity of from 50% to 75% and a mean pore diameter of 5 -50 microns as taught by Patchett for providing a catalytically filter to significantly minimize the weight and volume required for the emission control system (see par. [0043]).

Regarding claim 2, the modified Burgess discloses the method according to claim 1, Burgess further discloses that in step i), the first coating suspension is introduced into a vertically locked wall flow filter from a lower, first end face into the wall flow filler (see par. [0111]), and in step iii) the second coating suspension is introduced from an upper, second end face into the still vertically locked wall flow filter (see par. [0084]).

Regarding claim 4, the modified Burgess discloses the method according to claim 1; however, Burgess fails to disclose that a pressure pulse is utilized for the pressure difference reversal and is at least 150 mbar and at most 400 mbar.
However, the particular effective pressure pulse for the pressure difference reversal being at least 150 mbar and at most 400mbar would be a mere matter of routine experimentation during the design process to adapt the filter to a particular condition.  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the particular pressure difference reversal being at least 150 mbar and at most 400 mbar since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claims 5, 18, the modified Burgess discloses the method according to claim 1, Burgess further disclose a pressureless holding time before the pressure difference reversal of up to 10 seconds is maintained (see par. [0111]).

Regarding claim 6, the modified Burgess discloses the method according to claim 1, Burgess further discloses that one zone has a positive gradient for the amount of catalytically active material in the coating direction (see par. [0085]). 

Regarding claim 8, the modified Burgess discloses the catalytically active wall flow filter according to claim 7, Burgess further discloses that the catalytically active coatings of the filter are SCR catalysts (see par. [0017-0019, 0111]).

Regarding claim 9, the modified Burgess discloses the catalytically active wall flow filter according to claim 8, Burgess further discloses that the catalytically active coatings are located in the pores of the filter (see par. [0069, 0111]).

Regarding claim 11, the modified Burgess discloses the method according to claim 1, Burgess further discloses wherein step ii) is carried out directly after step i) (see par. [0111]).

Regarding claim 19, the modified Burgess discloses the method according to claim 1, however, fails to disclose wherein a suction pulse provides the pressure difference reversal in step ii). As shown in the par. [0011] of the application, the admitted prior art WO 09103699 discloses a suction pulse provides the pressure difference reversal in step (ii).

Regarding claim 20, the modified Burgess discloses the method according to claim 1, Burgess further discloses wherein the wall flow filter is retained in a continuous vertically locked state through each of steps i); ii) and iii) (see par. [0111]).

Allowable Subject Matter
Claims 12, 13, 16-18, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.

				Response to Arguments
Applicant’s arguments filed on 7/8/22 have been fully considered but they are not deemed persuasive.  Applicant argues that Burgess fails to disclose using two different techniques (one involving an excess and the other without excess).  The Office respectfully disagrees.  Burgess discloses an excess of a first coating suspension is introduced into the first end face by applying a pressure difference via the wall flow filter (see par. [0111]); and a second coating suspension without excess (i.e walls of the second plurality of channels are covered enough by the coating) is introduced into the wall flow filter via the second end face by applying a pressure difference via the wall flow filter (see par. [0018, 0019, 0109]).


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272- 4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747